Wheeler, J.
We are referred, on behalf of the appellant, to numerous decisions of the Supreme Court of Alabama, and to decisions of other Courts, for the doctrine that after judgment has been recoverd at law, a Court of Chancery will not interfere to afford relief against the judgment, on account of matter which would have been a good defence at law, unless the defendant in the judgment was ignorant of the fact in question, or was prevented from availing himself of the defence, by fraud or accident, or the act of the opposite party, unmixed with negligence or fault on his part; that the party seeking the aid of a Court of equity, in such a case, must show that his failure to make his defence was not attributable to his own neglect, or want of diligence.
Of the correctness of this doctrine there can be no question. A Court of equity will interpose in no case to relieve a party against the consequences of his own negligence or laches.
If is also true that Courts, in disposing of applications for new trials, where the Court, whether a Court of law or equity, proceeds upon equitable principles, will refuse the application on similar grounds. Neither will a Court of equity relieve a party against the fault or negligence of his attorny ; as in the case cited, where the attorney went into the trial in the absence of the complainant, and unprepared, and suffered a verdict to go against him, the Court refused to relieve the complainant from the judgment caused by the fault of the attorney ; leaving him to seek his redress against the attorney. (Brown v. Jones, 1 J. J. Marsh. 470.)
These are familiar doctrines, which this Court cannot fail to recognize ; and which have often been enforced by its de*654cisions: doctrines which no one will controvert. But they have no application to this case. These defendants are not seeking the aid of a Court of equity to relieve them against the judgment recovered against them in the State of Alabama. They do not invoke the interposition of the Chancellor in Alabama or in Texas, to enjoin the collection of a judgment recovered against them by reason of their own negligence, or that of their attorney. They are not beseeching a Court of equity or law to re-open the merits of the judgment, and grant them a new trial. They are not complainants seeking to set aside a judgment; but they are defendants, resisting a recovery against them in a suit brought upon the Alabama judgment, on the ground that it was obtained by fraud. Theirs is a merely defensive attitude upon the record; and the ground they assume is that the plaintiff is not entitled to any recovery upon his judgment, because it was fraudulently obtained. There is no such doctrine applicable to their case, as that to entitle a party to interpose to an action upon a judgment this defence, he must have been guilty of no laches. The right to urge their defence against the judgment has no such qualification annexed to it. Fraud is a defence which is cognizable as well in Courts of law as of equity ; and, it is said, it is even more odious than force; it annuls all contracts, and even the most solemn acts and judgments of Courts, which are infected with it. If it be shown that the judgment was obtained by fraud, it is scarcely necessary to say it cannot afford the basis of a recovery, though it may have been rendered upon a just demand. If fraudulently obtained, whether upon a demand which was well or ill-founded is immaterial, as repects the plaintiff’s right to recover upon it in this action, it cannot authorise or support a recovery for the sum for which judgment might have been rightfully rendered for the plaintiff. The justice or injustice of the plaintiff’s demand is only material in this suit, in so far as it may conduce to the proof or disproof of the alleged fraud in obtaining the' judgment. *655Whether it was so obtained was the question for decision by the jury. If the charge of the Court had left the question to their decision, the only remaining inquiry would have been, whether their verdict was warranted by the evidence. But, as the case is presented, that question does not at present arise. The Court, by its charge, drew for the jury the conclusion of fraud from the evidence, and virtually decided the question, instead of submitting it to their decision. The conclusion of the Court may have been quite just; but it should have been left to the jury to draw their own conclusions for themselves from the evidence; especially upon a question of fraud in fact, which it is peculiarly within their province to decide. The objection that the Court charged upon the weight of evidence we therefore think well taken. And as the judgment for this error must be reversed, and the cause be remanded for a new trial, it does not become necessary to inquire respecting the sufficiency of the evidence. It may be different upon another trial. The judgment is reversed and the cause remanded.
Reversed and remanded.